IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 97-60314

                           Summary Calendar



TRENT EASON,

                                      Plaintiff-Appellant,

versus

STEVE PUCKETT; ED HARGETT; JAMES ANDERSON;

ETHEL CARLIZE; ANN LEE,

                                      Defendants-Appellees.

                        ---------------------

          Appeal from the United States District Court

               for the Northern District of Mississippi

                       USDC No. 4:96-CV-187-B-D

                        ---------------------

                           October 2, 1998

Before JOHNSON, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Trent Eason, a Mississippi inmate (# 47551), appeals the

dismissal of his civil rights complaint as frivolous pursuant to 28


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                  1
U.S.C. § 1915(e)(2)(B)(i).   Eason argues that the district court

abused its discretion in dismissing as frivolous his due-process

claim regarding his placement in a type of custody similar to

administrative segregation and in overlooking his Eighth Amendment

claims that related to such confinement.     We have reviewed the

record and Eason’s brief and AFFIRM the district court’s dismissal

of Eason’s due-process claim for essentially the reasons set forth

by the magistrate judge and adopted by the district court.     See

Eason v. Puckett, No. 4:96CV187-B-B (N.D. Miss. Mar. 27, 1997);

see Pichardo v. Kinker, 73 F.3d 612, 612 (5th Cir. 1996)(“[A]bsent

extraordinary circumstances, administrative segregation as such,

being an incident to the ordinary life as a prisoner, will never be

a ground for a constitutional claim”).   Eason’s Eighth Amendment

allegations, which concern prison officials’ removal of an electric

fan from his cell and the health risks this removal allegedly

created, remain vague and conclusional and are insufficient to

state a claim under this court’s heightened pleading requirement

for 42 U.S.C. § 1983 actions.   See Colle v. Brazos County, Tex.,

981 F.2d 237, 243 & n.26 (5th Cir. 1993).

     AFFIRMED.



JOHNSON, SAM J., Circuit Judges, concurring in part and dissenting

in part.

     While I concur with the majority’s finding     on Eason’s due

process claim, I believe that the district court dismissed his

Eighth Amendment claim prematurely.


                                2
                                     No. 97-60314
                                          -3-

       The    Eighth    Amendment’s       prohibition      on   cruel    and   unusual

punishment      “imposes minimum          requirements on prison officials in

the treatment received by and facilities available to prisoners.”

Woods v. Edwards, 51 F.3d 577, 581 (5th Cir. 1995) (citing Farmer

v. Brennan, 511 U.S. 825, 832, 114 S.Ct. 1970, 1976 (1994)).                      This

Circuit has recognized that “conditions of confinement which expose

inmates to . . . identifiable health threats may implicate the

guarantees of the Eighth Amendment.”                Wilson v. Lynaugh, 878 F.2d

846,    849   (5th     Cir.    1989).      However,     the     Eighth   Amendment’s

protection      extends       only   to   “conditions      of   confinement     which

constitute health threats but not against those which cause mere

discomfort or inconvenience.”              Id.

       While Eason has been housed in “D-Custody,” his use of a fan

in his prison cell has been restricted. Eason complains, albeit in

a conclusory manner, that during the summer he must endure extreme

heat and humidity in his prison cell.                He claims that the strong

odor from a cesspool outside his cell window makes breathing

difficult during the summer months. Eason contends that the sum of

these    conditions      aggravates       his    medical    condition,     which   he

describes as “breathing problems.”               Eason further claims that his

only relief from these conditions comes from the use of his fan.

For this reason, Eason asserts that depriving him of the use of his

fan while he is housed in “D-Custody” violates the Eighth Amendment

because such deprivation exposes him to extreme temperatures, foul

odors, and risks to his health.

                                            3
                                No. 97-60314
                                     -4-

     Such allegations may state a colorable claim for an Eighth

Amendment violation.          However, the record relating to Eason’s

Eighth Amendment claims consists of only the conclusory allegations

his pro se complaint and the attachments supporting the complaint.**

Because pro se pleadings must be construed liberally,*** this

Circuit has developed several judicial tools to assist courts in

distinguishing between the wheat of meritorious claims and the

chaff       of    frivolous   ones.****       Such   tools   include    written

interrogatories,*****     Spears******    hearings,    and   allowing   pro   se

litigants to amend their claims.*******          None of these opportunities

were afforded Eason before the district court dismissed his Eighth

Amendment claim as frivolous.

     It may well be that after further development, the facts

underlying Eason’s complaint will be found to lack the requisite



     **
      The district court adopted the suggestions of the magistrate
judge and sua sponte dismissed Eason’s complaint as frivolous.
Though Eason was given a Spears hearing, the magistrate judge
inquired only about Eason’s due process claim.         The Eighth
Amendment claim was never addressed.
     ***
       See Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 596
(1972).
     ****
       The use of these judicial tools is not neccessary in every
pro se proceeding. However, in the present facts, further factual
development is merited.
     *****
             See Watson v. Ault, 525 F.2d 886 (5th Cir. 1976).
     ******
              See Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
     *******
               See Foulds v. Corley, 833 F.2d 52, 54 (5th Cir. 1987)

                                          4
                                No. 97-60314
                                     -5-

“arguable basis in law or fact” and will merit dismissal.********        See

Neitzke v. Williams, 409 U.S. 319, 325, 109 S.Ct. 1827, 1831-32

(1989).         His claim could very well be disposed of by summary

proceedings.*********     However, Eason has not been given a chance to

offer specific allegations in support of his complaint.            Dismissal

as frivolous under 42 U.S.C. § 1915(d) could not be made without

further     factual     development   consistent   with   Spears   and   its

progeny.**********     Dismissal was, therefore,    premature.     For that

reason, I dissent from the majority opinion.




     ********
          Eason raised his claims in a 42 U.S.C. § 1983 action. In
this Circuit § 1983 complaints are subject to heightened pleading
requirements mandating that such pleadings state specific facts,
not mere conclusory allegations. Colle v. Brazos County, 981 F.2d
237, 243 & n.26-27 (5th Cir. 1993); Mills v. Crim. Dist. Court No.
Three, 837 F.2d 677, 678 (5th Cir. 1988).       Eason’s pleadings,
should he choose to amend them, will be subject to this standard.

       *********
           In Woods v. Edwards, the court disposed of a similar
Eighth Amendment claim by summary judgement.    There, the court
found that absent medical evidence or an identified basic human
need that the prison had failed to meet, mere allegations of high
temperatures in a lockdown cell could not support a claim that an
inmate was subjected to cruel and unusual punishment. Woods v.
Edwards, 51 F.3d 577, 581 (5th Cir. 1995)
          **********
              Unless the frivolousness of a claim “is facially
apparent, it is incumbent upon the court to develop the case and
sift the claims and known facts thoroughly until completely
satisfied either of its merit or lack of same.” Green v. McKaskle,
788 F.2d 1116, 1119 (5th Cir. 1986).

                                       5